Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
April 2011 Clearwire / Sprint Amendment to the 4G MVNO Agreement
This April 2011 Clearwire / Sprint Amendment to the 4G MVNO Agreement (this
“Amendment”), is dated as of the date the last Party signs this Amendment (the
“April 2011 Amendment Effective Date”) and is entered into between Clearwire
Communications LLC, a Delaware limited liability company (“Clearwire”), and
Sprint Spectrum L.P., a Delaware limited liability partnership, d/b/a Sprint
(“Sprint”).
BACKGROUND
     A. Clearwire, Comcast MVNO II, LLC, LLC, TWC Wireless, LLC, BHN Spectrum
Investments, and Sprint are parties to that certain 4G MVNO Agreement dated as
of November 28, 2008 (the “4G MVNO Agreement”).
     B. Section 17.15 of the 4G MVNO Agreement provides that Clearwire and
Sprint may, from time to time, amend the terms of the 4G MVNO Agreement
applicable as between Clearwire and Sprint.
     C. In accordance with Section 17.15 of the 4G MVNO Agreement, Clearwire and
Sprint wish to amend the terms of the 4G MVNO Agreement applicable between
Clearwire and Sprint as provided hereunder.
     NOW, THEREFORE, the 4G MVNO Agreement as between Clearwire and Sprint is
amended as follows:
OPERATIVE TERMS
1. Section 1 (Definitions) of the 4G MVNO Agreement is amended by deleting the
definitions of “Aggregate Excess Standalone Amount”, “Applicable Standalone
Percentage”, “Clearwire Client Manager”, “Generic Embedded Devices”, “More
Favorable Economics”, “Permitted Bundle”, “Standard Network Services”, “Sprint
Resale Prospect”, “SIG Party Defined Devices”, “Standalone Bundling Threshold”,
“Standalone End User”, “VM”, and “VM Obligation” in their entirety.
2. Section 1 (Definitions) of the 4G MVNO Agreement is amended by adding the
following definitions in the appropriate alphabetical order:
     “Abnormally Constrained Market” has the meaning specified in
Section 6.2.1(c).
     “Abnormal Distribution Of Sprint End Users” has the meaning specified in
Section 6.2.1(c).
     “Applicable Sprint Economics” has the meaning specified in
Section 2.11.1(b).
     “Applicable Sprint Terms” has the meaning specified in Section 2.11.2(a).
     “April 2011 Amendment Effective Date” has the meaning as defined in the
preamble of the April 2011 Clearwire / Sprint Amendment to the 4G MVNO Agreement
between Clearwire and Sprint.
     “Change Period” has the meaning specified in Section 2.2.3(c).
     “Client Manager” means the application software that facilitates the
connection to the Clearwire Network.
Confidential Information — Subject to Nondisclosure Obligations

1



--------------------------------------------------------------------------------



 



     “Dual-Mode Handset” has the meaning specified in Section 2.3.5(b).
     “Economics Trigger” has the meaning specified in Section 2.11.1(g).
     “Embedded Laptop Computer” means [*****].
     “Embedded Netbook Computer” means [*****].
     “GED Incentives” has the meaning specified in Section 8.1.1(a).
     “Generic Embedded Devices” means computing Devices (excluding SIG
Party-Defined Devices) that are embedded with a wireless communications chipset
that have the capability to operate on the Clearwire Network and which are not
branded or co-branded by Clearwire or any of the SIG Parties, and which further
are not distributed through any Clearwire-controlled or SIG Party-controlled
distribution channels. Embedded Laptop Computers and Embedded Netbook Computers
whose distribution and branding is determined by the device OEM will be
considered Generic Embedded Devices.
     “Handset” means any handset, Wireless PDA, “smart phone”, personal media
player and other handheld device or other similar Device, but excludes tablets
and laptops.
     “Limited Wholesaler” has the meaning specified in Section 2.3.5(d).
     “More Favorable Wholesaling Terms” has the meaning specified in
Section 2.11.2(a).
     “MRC” means monthly recurring charge.
     “Other Reseller Economics” has the meaning specified in Section 2.11.1(b).
     “Other Reseller Terms” has the meaning specified in Section 2.11.2(a).
     “Other Reseller’s Quarterly Effective Rate” has the meaning specified in
Section 2.11.1(d).
     “Permitted Wholesaler” has the meaning specified in Section 2.3.5(a).
     “Prohibited Wholesaler” has the meaning specified in Section 2.3.5(b).
     “Prohibited Re-Wholesaler” has the meaning specified in Section 2.3.5(d).
     “Quarterly Effective Rate Using Sprint’s Volume” has the meaning specified
in Section 2.11.1(c).
     “Restricted Wholesaler” has the meaning specified in Section 2.3.5(c).
     “Restricted Re-Wholesaler” has the meaning specified in Section 2.3.5(e).
     “SIG Party Defined Devices” means, with respect to any SIG Party, any
Device developed by or on behalf of such SIG Party (for example, aircards and
modems, handsets, wireless PDAs and personal media players) that is capable of
operating on the Clearwire Network, and is sold through such SIG Party’s
distribution channels.
     “Sprint’s Quarterly Effective Rate” has the meaning specified in
Section 2.11.1(c).
     “Standard Network Services” are the Wireless Broadband Services provided by
Clearwire to Clearwire Retail Customers that provide voice and data transmission
functionality and access (but, for the avoidance of doubt, excluding any
wireless services provided over the Sprint Network), and include Wireless
Broadband Services, unless the Wireless Broadband Services have substantially
different Network prioritization and quality of service (e.g. uplink speeds of
2mbps is a different quality of service than uplink speeds of 1mbps).
3. Section 2.1 of the 4G MVNO Agreement is deleted in its entirety and replaced
with the following:
Confidential Information — Subject to Nondisclosure Obligations

2



--------------------------------------------------------------------------------



 



          2.1 General
Under and as more fully described in this Agreement, Clear Wireless LLC, an
Affiliate of Clearwire will provide and sell the Wireless Broadband Service to
Sprint. Clearwire hereby authorizes Sprint and its Controlled Affiliates to
market the Wireless Broadband Service as its MVNO Service as more fully
described in this Agreement. Notwithstanding the role of Clear Wireless LLC,
nothing will prevent Sprint from enforcing any rights against Clearwire.
4. Sections, 2.2.3(a), 2.2.3(b) and 2.2.3(c) of the 4G MVNO Agreement are
deleted in their entirety and replaced with the following:
     (a) One or more SIG Parties may from time to time request in writing that
Clearwire provide it with a Non-Standard Network Service (each, a “Non-Standard
Network Service Request”). In the event that any SIG Party elects to make a
Non-Standard Network Service Request under this Section 2.2.3, such SIG
Party(ies) will provide Clearwire with written notification of such Non-Standard
Network Service Request, which shall set forth (i) the technical prerequisites
and requested design and functionality of such Non-Standard Network Service
Request in reasonable detail and (ii) whether the Non-Standard Network Service
requested is a Complex Non-Standard Network Service or a Simple Non-Standard
Network Service (in each case, as defined below).
     (b) Subject to Section 2.2.3(e) below, as soon as reasonably practicable,
but no later than 30 days following receipt of the initial Non-Standard Network
Service Request, Clearwire shall deliver to Sprint a written response setting
forth all reasonable questions or additional information Clearwire needs to
fully evaluate such request. Sprint will then have 30 days to supply Clearwire
with as much additional information or answers to questions that Sprint can
reasonably provide. No later than 30 days, in the case of a Simple Non-Standard
Network Service, or 60 days, in the case of a Complex Non-Standard Network
Service, following receipt of the Sprint’s response to Clearwire’s request for
additional information, Clearwire shall deliver to Sprint a written response
based upon all information provided by Sprint setting forth (i) Clearwire’s good
faith determination of whether the requested Service is a Simple Non-Standard
Network Service or a Complex Non-Standard Network Service; (ii) direct costs and
expenses, if any, associated with any new Network Enabler(s) and/or any
modifications, enhancements or updates to existing Network Enabler(s) required
to make such new Non-Standard Network Service available, (iii) the recurring
charge (if any) and other terms on which Clearwire proposes to make such new
Non-Standard Network Service available to the requesting SIG Party(ies), which
shall be determined in accordance with Section 7 of this Agreement, (iv) the
expected timeline for the development and launch of the such new Non-Standard
Network Service, and (v) the technical specifications and architecture thereof.
For purposes of this Agreement:
          (i) “Complex Non-Standard Network Service” means a Non-Standard
Network Service that is not a Simple Non-Standard Network Service.
          (ii) “Simple Non-Standard Network Service” means a Non-Standard
Network Service of a type set forth in Schedule 2.2.3(b) as it may be amended
from time to time in accordance with the terms of this Agreement.
     (c) During the 30-day period, in the case of a Simple Non-Standard Network
Service, or 60-day period, in the case of a Complex Non-Standard Network
Service, after the delivery by Clearwire of such written response, Clearwire
shall provide such additional information related to such response reasonably
requested by the requesting SIG Party(ies) and shall consider in good faith any
changes to such written response reasonably requested by the requesting SIG
Party(ies) (the “Change Period”). At any time within 30 days after the Change
Period, Sprint shall have the right to (i) elect to proceed with the
Non-Standard Network Service Request on the terms described in Clearwire’s
written response (as such response may be modified as described above during the
Change Period) upon delivery of written notice thereof to Clearwire, (ii) refer
such matter to dispute resolution pursuant to Section 17.7 or (iii) elect not to
proceed with such Non-Standard Network Service Request (it being understood that
the failure by Sprint to either elect to proceed with the Non-Standard Network
Service Request or refer such matter to dispute resolution during such 30-day
period after the Change Period, shall be deemed to constitute an election not to
proceed with such Non-Standard Network Service Request). Upon the election or
deemed
Confidential Information — Subject to Nondisclosure Obligations

3



--------------------------------------------------------------------------------



 



election by Sprint not to proceed with the Non-Standard Network Service Request,
Clearwire shall have no further obligation to deliver such the Non-Standard
Network Service requested pursuant to this Section 2.2.3.
5. Section 2.2.3(e) of the 4G MVNO Agreement is deleted in its entirety and
replaced with the following:
     (e) Notwithstanding anything in this Section 2.2.3 to the contrary,
Clearwire shall not be required to offer any Non-Standard Network Service to
Sprint, and must notify Sprint of the same no later than the 30-day and 60-day
time frame listed in Section 2.2.3(b), if (i) Clearwire determines in good faith
that such Non-Standard Network Service is not technically feasible at the time
such Non-Standard Network Service Request is made or would result in a material
degradation of the quality of any Standard Network Service offered over the
Clearwire Network or (ii) the Non-Standard Network Service requested in such
Non-Standard Network Service Request is equivalent to a service to be
commercially launched by Clearwire as a Standard Network Service within
120 days, in the case of a Simple Non-Standard Network Service, or 12 months, in
the case of a Complex Non-Standard Network Service, of the date such
Non-Standard Network Service Request is made, as determined by reference to the
most recent Quarterly Roadmap delivered by Clearwire prior to the date of the
Non-Standard Network Service Request; provided that if Clearwire relies on
clause (ii) above to deny a Non-Standard Network Service Request, Clearwire
(x) shall use its commercially reasonable efforts to commercially launch the
equivalent service in the time set forth in the applicable Quarterly Roadmap and
(y) shall promptly notify Sprint of such denial at which point, at the option of
Sprint, the matter may be referred to the dispute resolution process pursuant to
Section 17.7.
6. Sections 2.3.1 (Sales and Marketing Restrictions), 2.3.2 (Limitation on
Non-Bundled Sales), 2.3.3 (Certain Understandings) and 2.3.4 (Limitation on
Stand Alone Pricing) of the 4G MVNO Agreement are deleted in their entirety and
replaced with the following:
     2.3.1 [Intentionally Deleted]
     2.3.2 [Intentionally Deleted]
     2.3.3 [Intentionally Deleted]
     2.3.4 [Intentionally Deleted]
7. Section 2.3.5 (Limitation on Reselling) of the 4G MVNO Agreement is deleted
in its entirety and replaced with the following:
2.3.5 Limitation on Reselling
Subject to the conditions and restrictions set forth in this Section 2.3.5 and
in Section 2.7, Sprint may resell the Wireless Broadband Services on a wholesale
basis as provided in this Section 2.3.5. For purposes of this Section 2.3.5, the
phrase “resell the Wireless Broadband Services on a wholesale basis” means sell
the Wireless Broadband Service to a Person with the intent that such Person will
resell the Wireless Broadband Service to another Person instead of consuming the
Wireless Broadband Service.
(a) Permission to Resell. Sprint may resell the Wireless Broadband Services on a
wholesale basis to any Person (a “Permitted Wholesaler”) except as specifically
prohibited and restricted in Sections 2.3.5 (b), 2.3.5(c), 2.3.5(d), 2.3.5(e),
2.3.5(f), and 2.3.5 (g).
(b) Prohibitions on Resale. Sprint may not resell the Wireless Broadband
Services on a wholesale basis to the following Persons, including their
respective Affiliates (each of which is referred to as a “Prohibited
Wholesaler”): [*****]. For the avoidance of doubt, nothing herein prohibits
Sprint from entering into an agreement with any SIG Party whereby Sprint would
sell a competitive 4G service to a SIG Party for the purposes of resale. The
Wireless Broadband Service volume from the Dual-Mode Handsets sold by the SIG
Party will be treated as normal wholesale
Confidential Information — Subject to Nondisclosure Obligations

4



--------------------------------------------------------------------------------



 



volume for Sprint for all purposes including, but not limited to, calculation of
pricing pursuant to the Volume Tiered Pricing Table, application to Sprint’s
Take-or-Pay commitments and contribution of volume to the Volume Tiered Pricing
Table. Sprint also agrees that the Wireless Broadband Service pricing that it
provides to a SIG Party pursuant to this section [*****].
(c) Restrictions on Resale. Sprint may not resell the Wireless Broadband
Services on a wholesale basis to the following Persons, including their
respective Affiliates (each of which is referred to as a “Restricted
Wholesaler”), [*****].
[*****] As to any of the Restricted Wholesalers approved for resale, such entity
shall be deemed to be a Permitted Wholesaler.
(d) Limitations on Resale. Sprint may not resell the Wireless Broadband Services
on a wholesale basis to the following Persons, including their respective
Affiliates, [*****] (each of which is referred to as a “Limited Wholesaler”)
[*****].
(e) Prohibitions on Re-Wholesaling. Permitted Wholesalers are not permitted to
resell the Wireless Broadband Service to the following Persons, including their
respective Affiliates (each of which is referred to as a “Prohibited
Re-Wholesaler”): [*****].
(f) Restrictions on Re-Wholesale. If Sprint resells the Wireless Broadband
Service on a wholesale basis to the following Persons, including their
respective Affiliates, (each of which is referred to as a “Restricted
Re-Wholesaler”): [*****].
(g) Additional Restrictions. [*****].
(h) Technical Requirements. To the extent that Sprint resells the Wireless
Broadband Service to any Permitted Wholesaler, Sprint and Clearwire will
reasonably cooperate with each other to ensure that the functionality or process
requirements that are reasonably requested by either Party, or which are
reasonably necessary to enable Sprint and Clearwire to track the identity,
source and volume usage of any end users of any Permitted Wholesaler, are
consistent with current retail methods and procedures and subject to any
technical contraints. [*****].
(i) Permitted Wholesaler Device Access to Clearwire Network. Sprint will use
commercially reasonable efforts to secure a contractual commitment from each of
its Permitted Wholesalers that such Permitted Wholesalers will use commercially
reasonable efforts to allow their end users utilizing a device capable of
operating on the Clearwire Network to access and operate on the Clearwire
Network. Clearwire will not be responsible for any costs and expenses associated
with such efforts. For the avoidance of doubt, neither Sprint nor any Permitted
Wholesaler has any obligation to prioritize the Clearwire Network over any other
available network.
(j) [*****].
(k) [*****].
(l) No Exclusivity. The restrictions described in this Section 2.3.5 only apply
to the Wireless Broadband Services that Sprint buys from Clearwire and sells to
Prohibited Wholesalers, Restricted Wholesalers, Limited Wholesalers, Prohibited
Re-Wholesalers and Restricted Re-Wholesalers, and Clearwire agrees that Sprint
is permitted to sell (A) any competitive service (including but not limited to
competitive 4G wireless services) to any party for any use by the party or the
party’s customers, and (B) sell the Wireless Broadband Service that Sprint buys
from Clearwire to any party (including but not limited to a Prohibited
Wholesaler, Restricted Wholesaler, Limited Wholesaler, Prohibited Re-Wholesaler
or Restricted Re-Wholesaler) for the direct use of the party.
8. Section 2.3.6 (Reporting; Audit) of the 4G MVNO Agreement is deleted in its
entirety and replaced with the following:
Confidential Information — Subject to Nondisclosure Obligations

5



--------------------------------------------------------------------------------



 



          2.3.6 [Intentionally Deleted]
9. Section 2.7(b) of the 4G MVNO Agreement is amended to delete the reference to
“and for purposes of determining its compliance with Section 2.3” contained at
the end of the last sentence.
10. Section 2.11.1 (Economic Terms) of the 4G MVNO Agreement is deleted in its
entirety and replaced with the following:
     2.11 Most Favored Reseller
Subject to the terms of this Section 2.11, Sprint is hereby accorded the right
to receive “most favored reseller” terms and conditions from Clearwire and its
Controlled Affiliates with respect to the provision by Clearwire or any of its
Controlled Affiliates of Wireless Broadband Service hereunder, as described
below.
          2.11.1 Economic Terms
     (a) For purposes of this Agreement, a “Service” means a Standard Network
Service or Non-Standard Network Service (with the distinction between what
constitutes a separate and distinct Standard Network Service or Non-Standard
Network Service determined in accordance with Schedule 7.1); an “Other Reseller”
means any reseller of Wireless Broadband Service in the United States other than
[*****].
     (b) [*****].
     2.11.2 Non-Economic Clearwire Retail Services Terms
     (a) [*****]
     2.11.3 Audit Rights
     (a) Clearwire will provide to Sprint, on a quarterly basis within 30 days
of the end of each calendar quarter commencing with 2011, written certification
from the most senior executive officer of Clearwire’s wholesale division, to the
effect that Clearwire is in compliance with its obligations under this
Section 2.11. In order to verify the compliance with or determine whether full
effect has been given to Clearwire’s obligations under this Section 2.11,
Sprint, at its expense, shall have the right during the Term (excluding any
applicable Phase-Out Period) and for one year thereafter, but not more than once
per quarter, upon at least 15 Business Days prior written notice, to inspect and
audit at the offices of Clearwire during normal business hours all relevant
books and records of Clearwire and its Controlled Affiliates, including
Clearwire’s and its Controlled Affiliates’ agreements with Other Resellers and
the other SIG Parties to determine compliance with this Section 2.11 (it being
understood that such inspection and audit shall be conducted by an independent
third party accounting or law firm designated by Sprint). Any information
provided to Sprint under this Section 2.11.3, and any information derived from,
and the process of, such review shall be Confidential Information and subject to
the terms of Section 15. [*****].
     (b) In the event that such audit reveals that Clearwire is in violation of
the provisions of this Section [*****], Clearwire agrees to (i) pay the
reasonable expenses of the independent third party auditor, (ii) adjust the
terms and conditions of this Agreement to give retroactive (to the point in time
the applicable terms and conditions became effective for such Other Reseller)
and prospective effect to the terms accepted by Sprint, (iii) refund overpaid
amounts to Sprint or apply a credit in the amount of the overpaid amounts
against future payments by Sprint hereunder (as elected by Sprint) and (iv)
immediately grant Sprint the right to which it is entitled in accordance with
this Section 2.11.
Confidential Information — Subject to Nondisclosure Obligations

6



--------------------------------------------------------------------------------



 



11. A new Section 2.12 (Usage Stimulation) is added to the 4G MVNO Agreement
immediately following Section 2.11, as follows:
     2.12 Usage Stimulation
     [*****]
12. Section 6.2.1(c) of the 4G MVNO Agreement is deleted in its entirety and
replaced with the following:
     (c) [*****].
13. Section 6.5 to the 4G MVNO Agreement is deleted in its entirety and replaced
with the following:
     6.5 MVNO Operational Support
     (a) Clearwire will provide Sprint with operational support that enables
Sprint to monitor, provision, troubleshoot, care for and bill its subscribers
for Wireless Broadband Service on the Clearwire network. At a minimum, such
operational support will include the functions and elements set forth in
Schedule 6.5. Sprint will receive any interfaces/tools or operational support
made available by Clearwire to any Other Reseller which may include, as an
example: a resale portal, trouble ticketing systems, geographic tools, the
provisioning APIs, usage feeds, and other provisioning and support tools.
Clearwire will provide sufficient advanced notice for any planned functionality
changes that impact Sprint (no less than 60 days) or planned outages to tools or
systems utilized by Sprint (no less than 5 days). Notice should allow time for
Sprint to make associated system changes and perform testing if necessary.
     (b) Clearwire shall use commercially reasonable efforts to cause the
Clearwire Reseller Platform to be available for testing by Sprint and its
Controlled Affiliates no later than 90 days prior to the date that Wireless
Broadband Service is commercially launched in any Market.
     (c) To the extent it is technically feasible, Clearwire will electronically
provide near real-time usage records through its resale platform to Sprint with
respect to its End Users to enable Sprint to bill its customers and manage its
business.
     (d) Clearwire will provide Sprint customer usage and other data, to the
extent Clearwire has access to such information, as reasonably required to
enable Sprint to manage its business, subject to compliance with all applicable
laws and regulations (including, but not limited to, CPNI).
14. Section 7.2 (Dual-Mode Pricing) of the 4G MVNO Agreement is deleted in its
entirety and replaced with the following:
     7.2 Dual-Mode Pricing
     The pricing associated with Wireless Broadband Service usage by Sprint’s
Dual-Mode End Users (as such term is defined in Schedule 7.2) on the Clearwire
Network shall be governed by provisions of Schedule 7.1 unless and until Sprint
exercises the Pricing Change (as such term is defined in Section 1.1 of
Schedule 7.1) and after any such Pricing Change, then pricing associated with
usage by Sprint’s Dual-Mode End Users on the Clearwire Network shall be governed
by provisions of Schedule 7.2.
15. Section 7.4 (Invoices) of the 4G MVNO Agreement is amended to add a second
and third paragraph as follows:
Confidential Information — Subject to Nondisclosure Obligations

7



--------------------------------------------------------------------------------



 



     Notwithstanding anything in this Section 7.4 to the contrary, for calendar
years 2011 and 2012, Sprint will not be required to pay the amounts listed on
any invoice for Wireless Broadband Services by the Due Date, unless such amounts
are not applicable to either the 2011 Take-or-Pay, the 2012 Take-or-Pay, or the
Wireless Broadband Services Prepayment has been exhausted. All amounts
applicable to the 2011 Take-or-Pay, the 2012 Take-or-Pay, or the Wireless
Broadband Services Prepayment will instead be paid according to Schedule 7.1.
For calendar years 2013 and beyond, Sprint will not be required to pay the
amounts listed on any invoice for Wireless Broadband Services by the Due Date,
unless and until the Wireless Broadband Service Prepayment is exhausted as
described in Schedule 7.1.
     [*****]
16. Section 7.6.2(c) of the 4G MVNO Agreement is deleted in its entirety and
replaced with the following:
     (c) With respect to any disputes between Clearwire, Sprint, and at least
one other SIG Party, within 30 days of receipt of a detailed explanation of a
dispute pursuant to Section 7.6.2(a) or Section 7.6.2(b) from the disputing SIG
Party, Clearwire will notify such SIG Party in writing of its good faith
determination regarding the disputed charge or charges together with a
reasonably detailed explanation of the basis for its determination, and will
credit such SIG Party’s account, if appropriate, within such 30-day period;
provided that if Clearwire fails to notify such SIG Party in writing within such
30-day period of its determination, Clearwire shall be deemed to have agreed
with such SIG Party’s explanation of the dispute and promptly thereafter credit
such SIG Party’s account for all of the disputed charges set forth in its
dispute notice to the extent such amounts were previously paid to Clearwire and
not withheld pursuant to 7.6.2(a). If, after receipt of Clearwire’s written
determination, such SIG Party continues to dispute all or a portion of the
charges originally set forth in its dispute notice, such SIG Party shall have
the right to submit such dispute to arbitration pursuant to Section 17.8 (after
first submitting such dispute to dispute resolution pursuant to Section 17.7)
for resolution by delivering written notice thereof to Clearwire within 30 days
of receipt of Clearwire’s written determination. If such SIG Party fails to
deliver such written demand for arbitration pursuant to Section 17.8 within such
30-day period, such SIG Party shall be deemed to have agreed with Clearwire’s
determination of the disputed charge or charges and shall be required to pay in
accordance with Section 7.6.2(d) below any amount determined to be due and owing
to Clearwire that was previously withheld (it being understood that if such SIG
Party delivers a written demand for arbitration for only a portion of the amount
remaining in dispute, such SIG Party shall be deemed to have agreed with
Clearwire’s determination of such portion of such amount not submitted to
arbitration and shall be required to pay in accordance with Section 7.6.2(d)
below any portion of such amount not submitted to arbitration that is determined
to be due and owing to Clearwire and was previously withheld). No SIG Party may
withhold any amounts from current period payments for disputes from any
subsequent payment under Section 7.3.
     With respect to any disputes between Clearwire and Sprint only, within
30 days of receipt of a detailed explanation of a dispute pursuant to
Section 7.6.2(a) or Section 7.6.2(b) from Sprint, Clearwire will notify Sprint
in writing of its good faith determination regarding the disputed charge or
charges together with a reasonably detailed explanation of the basis for its
determination, and will credit Sprint’s account, if appropriate, within such
30-day period; provided that if Clearwire fails to notify Sprint in writing
within such 30-day period of its determination, Clearwire shall be deemed to
have agreed with Sprint’s explanation of the dispute and promptly thereafter
credit Sprint’s account for all of the disputed charges set forth in its dispute
notice to the extent such amounts were previously paid to Clearwire and not
withheld pursuant to Section 7.6.2(a). If, after receipt of Clearwire’s written
determination, Sprint continues to dispute all or a portion of the charges
originally set forth in its dispute notice, Sprint shall have the right to
submit such dispute to negotiation between executives pursuant to
Section 17.8(i)(1) and then arbitration pursuant to Section 17.8(i)(2) for
resolution by delivering written notice thereof to Clearwire within 30 days of
receipt of Clearwire’s written determination. For the avoidance of doubt, Sprint
and Clearwire are
Confidential Information — Subject to Nondisclosure Obligations

8



--------------------------------------------------------------------------------



 



not required to follow the timelines contained in Section 17.7 (Dispute
Resolution). If Sprint fails to deliver such written notice for negotiation
between executives contained in Section 17.8(i)(1) within such 30-day period,
Sprint shall be deemed to have agreed with Clearwire’s determination of the
disputed charge or charges and shall be required to pay in accordance with
Section 7.6.2(d) below any amount determined to be due and owing to Clearwire
that was previously withheld (it being understood that if Sprint delivers a
written demand for arbitration for only a portion of the amount remaining in
dispute, Sprint shall be deemed to have agreed with Clearwire’s determination of
such portion of such amount not submitted to arbitration and shall be required
to pay in accordance with Section 7.6.2(d) below any portion of such amount not
submitted to arbitration that is determined to be due and owing to Clearwire and
was previously withheld). Sprint may not withhold any amounts from current
period payments for disputes from any subsequent payment under Section 7.3.
17. Section 8.1.1 (a) of the Agreement is amended by deleting the section in its
entirety and replacing it with the following section:

    [*****].

     18. Section 8.1.1 (b) of the Agreement is amended by deleting the section
in its entirety and replacing it with the following section:
     [*****].
19. Section 8.1.1 (c) of the Agreement is amended by deleting the section in its
entirety and replacing it with the following section:
     [*****].
20. A new Section 8.1.4 (Sprint Device Access to Clearwire Network) is added to
the 4G MVNO Agreement immediately following Section 8.1.3, as follows:
          8.1.4 Sprint Device Access to Clearwire Network
For all Devices capable of operating on the Clearwire Network sold by Sprint
that are assigned to a price plan in Schedule 7.1, Sprint will use commercially
reasonable efforts to allow the Sprint End Users utilizing such Devices to
access and operate on the Clearwire Network (e.g. simplified activation process
consistent with Sprint’s standard operating procedures); provided, however,
Sprint will have no obligations under this Section 8.1.4 with respect to (i) any
devices sold by Sprint for which no Sprint Core Services are activated on such
devices (e.g. tablet, laptop, etc.), (ii) any devices by Sprint which are
activated with Sprint Core Services, but which Sprint Core Services do not
include a data plan with internet access. Sprint shall be responsible for any
costs and expenses associated with such efforts. For the avoidance of doubt,
Sprint has no obligation to prioritize the Clearwire Network over any other
available network.
21. Section 8.6 (SIG Party Reports to Clearwire) of the 4G MVNO Agreement is
deleted in its entirety and replaced with the following:
          8.6 Sprint Reports to Clearwire
Sprint will provide to Clearwire, quarterly, no later than 15 days prior to the
end of the quarter, on a per Market basis, a rolling 12-month forecast of
increases and decreases to its End Users and usage; provided that it is
understood that Sprint will use good faith commercially reasonable efforts to
make all such forecasts as accurate as possible, and Clearwire’s only remedy for
inaccurate forecasts is contained in Section 6.2.1(c) and Section 2.2.8(a) of
Schedule 7.1.
Confidential Information — Subject to Nondisclosure Obligations

9



--------------------------------------------------------------------------------



 



22. Section 9.2 to the 4G MVNO Agreement is deleted in its entirety and replaced
with the following:
          9.2 Clearwire Network Fraud Detection and Responsibility
Clearwire will develop and implement a fraud monitoring procedure that is based
on industry standard best practices. The fraud monitoring procedure will include
reporting processes to inform Sprint of any issues identified. Clearwire will
work jointly with Sprint to develop a plan to mitigate and/or eliminate any
issues identified. Clearwire will apply the same or better network fraud
monitoring procedures used for its or any of its Controlled Affiliate’s retail
operations for Sprint.
23. Section 17.7 (Dispute Resolution) of the 4G MVNO Agreement is deleted in its
entirety and replaced with the following:
          17.7 Dispute Resolution
With respect to any disputes between Clearwire, Sprint and at least one other
SIG Party, except as set forth in the last sentence of 17.8(b) or in
Section 17.10, each Party will comply with the following dispute resolution
process with respect to any disputes arising under this Agreement prior to
pursuing any other remedies available to it. Any Party involved in such dispute
shall notify the other Party or Parties involved in such dispute in writing of
the basis of the dispute. Within 10 Business Days (or such longer period as may
be agreed upon) following the date that a Party provided such notice, a team
from each Party involved in such dispute (consisting of at least one senior
executive from such Party) shall meet and confer in person or by telephone
conference in an attempt to resolve such dispute. In the event that such teams
are unable to resolve any such dispute within 20 Business Days following the
date that a Party provided such notice of dispute, any Party involved in such
dispute may pursue any remedies available to it as set forth in this Agreement.
With respect to any disputes between Clearwire and Sprint only, subject to the
dispute process specifically listed in Section 7.6(c), the dispute resolution
and arbitration contained in Section 17.8(i) will apply. The process contained
in this Section 17.7 does not apply.
24. A new Section 17.8(i) is added to the 4G MVNO Agreement immediately
following Section 17.8(h), as follows:
     (i) Dispute Resolution between Clearwire and Sprint. For all disputes that
involve only Clearwire and Sprint, the dispute resolution contained in this
Section 17.8(i) will apply in lieu of Sections 17.8(a) through 17.8(h). For the
avoidance of doubt, for any disputes that involve Sprint, Clearwire and at least
one other SIG Party, the procedures in Sections 17.8(a) through 17.8(h) will
apply, unless all parties to the dispute agree to be bound by the procedures in
this Section 17.8(i).
          (1) Negotiation Between Executives. Sprint and Clearwire will attempt
in good faith to resolve any dispute arising out of or relating to this
Agreement or the 3G MVNO Agreement promptly by negotiation between executives
who have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for administration of
this Agreement. Either Sprint or Clearwire may give the other Party written
notice of any dispute not resolved in the normal course of business. The Parties
will make reasonable efforts to group or categorize the disputes in order to
more efficiently resolve the disputes. Within 15 days after delivery of the
notice, the receiving Party will submit to the other Party a written response.
The notice and response will include (a) a statement of that Party’s position
and a summary of arguments supporting that position, and (b) the name and title
of the executive who will represent that Party and of any other person who will
accompany the executive. Within 30 days after delivery of the initial notice,
the executives of both Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to attempt to
resolve the dispute. All reasonable requests for information made by one Party
to the
Confidential Information — Subject to Nondisclosure Obligations

10



--------------------------------------------------------------------------------



 



other will be honored. All negotiations pursuant to this clause are confidential
and shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.
          (2) Arbitration. If at any time after the initial meeting between the
Parties’ executives as set forth in Section 17.8(i)(1) above, or if the Parties’
executives fail to meet during the 30 day period following delivery of the
initial notice then 60 days after delivery of the initial notice, either Party
determines that the dispute cannot be resolved through such negotiation, any
dispute between Sprint and Clearwire arising out of or relating to this
Agreement or the 3G MVNO Agreement, including the breach, termination or
validity thereof, shall be finally resolved by arbitration in accordance with
the International Institute for Conflict Prevention and Resolution (“CPR”) Rules
for Non-Administered Arbitration by a sole arbitrator chosen from the CPR panels
of neutrals, which arbitrator, shall be experienced in and knowledgeable about
the wireless wholesale industry or telecommunications wholesale industry (if no
one experienced and knowledgeable in the wireless wholesale industry is
reasonably available), and shall have a relevant technical background, and shall
have no prior, existing, or potential material relationship with Sprint or
Clearwire. If no arbitrator with those qualifications can be identified in the
CPR panels, the arbitrator shall be chosen from CPR’s General Counsel Panel and
shall be required to have 10 years of business or professional experience
involving complex business or legal matters. The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be New York, New York, or such other
location as the parties mutually agree.
          (3) Notwithstanding anything to the contrary in this Section 17.8(i)
(and whether or not a matter is first submitted to arbitration pursuant to this
Section 17.8(i), either Party may apply to a court having jurisdiction pursuant
to Section 17.9 to the extent necessary (i) to seek injunctive relief to prevent
breaches of this Agreement or to enforce specifically the performance or terms
and provisions hereof (including to enforce any agreement hereunder to
arbitrate), (ii) to avoid the expiration of any applicable limitation period,
(iii) to preserve a superior position with respect to other creditors or (iv) to
challenge or vacate any final judgment, award or decision of the arbitrator that
does not comport with the express provisions of this Section 17.8.
25. Schedule 2.3.5(b) to the 4G MVNO Agreement is deleted in its entirety.
26. A new Schedule 2.12 is added to the 4G MVNO Agreement immediately following
Schedule 2.11.1(e) in the form of Schedule 2.12 attached to this Amendment.
27. Schedule 7.1 to the 4G MVNO Agreement is deleted in its entirety and
replaced with Schedule 7.1 attached to this Amendment.
28. Schedule 7.2 to the 4G MVNO Agreement is amended to delete the opening
paragraph and to replace it as follows:
The pricing associated with Wireless Broadband Service usage by Sprint’s
Dual-Mode End Users on the Clearwire Network shall be governed by provisions of
Schedule 7.1 unless and until Sprint exercises the Pricing Change (as such term
is defined in Section 1.1 of Schedule 7.1) and after any such Pricing Change,
then pricing associated with usage by Sprint’s Dual-Mode End Users on the
Clearwire Network shall be governed by provisions of this Schedule 7.2.
Notwithstanding anything in Schedule 7.1 to the contrary or Schedule 1.0, all
pricing associated with usage by Dual-Mode End Users of any SIG Party either on
the Clearwire Network or on the Sprint Network shall be governed by provisions
of this Schedule 7.2.
[*****].
29. Schedule 8.1.1 (b) of the Agreement is deleted in its entirety.
Confidential Information — Subject to Nondisclosure Obligations

11



--------------------------------------------------------------------------------



 



30. Contingent Nature of Amendment. This Amendment is contingent upon the
Parties executing all of the following documents within 48 hours of the other
Party: (1) Omnibus Agreement; (2) Sprint / Clearwire Settlement and Release
Agreement; (3) Sprint / Clearwire First Amendment to the MVNO Support Agreement
(3G) — Pricing Issues; (4) First Amendment to the December 23, 2009 Dual Mode
Settlement Letter Agreement; and (5) Amended and Restated Enhanced In-Building
Coverage Deployment Agreement.
31. All other terms and conditions in the 4G MVNO Agreement, not amended above,
shall remain in full force and effect. Except as expressly provided in this
Amendment, nothing herein shall operate as, or be deemed to constitute, a waiver
of any rights or benefits by any party to the 4G MVNO Agreement, and each party
retains all of its rights under the 4G MVNO Agreement.
32. This Amendment may be executed and delivered (including by facsimile or
electronic transmission) in any number of counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute a
single instrument.
[SIGNATURES APPEAR ON NEXT PAGE]
Confidential Information — Subject to Nondisclosure Obligations

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each party hereto has caused this Amendment to be executed
by its authorized representative as of the day and year first above written.

            CLEARWIRE COMMUNICATIONS LLC
 
       
By:
  /s/ John Stanton      
 
  Name:   John Stanton
 
  Title:   Chairman & CEO
 
  Date:   April 18, 2011
 
        SPRINT SPECTRUM L.P.
 
       
By:
  /s/ Steven Elfman      
 
  Name:   Steven Elfman
 
  Title:   President
 
  Date:   April 14, 2011

Confidential Information — Subject to Nondisclosure Obligations

13



--------------------------------------------------------------------------------



 



Schedule 2.12
INITIATIVES
[*****]
·

 



--------------------------------------------------------------------------------



 



Schedule 7.1
Pricing Guidelines
1. INTRODUCTION
     1.1 The pricing contained in Section 3 of this Schedule 7.1 (the “Usage
Based Pricing”) will apply to all of Sprint’s usage of the Wireless Broadband
Services beginning January 1, 2011 for Standard Network Services and as may be
mutually agreed for Non-Standard Network Services, subject to the exceptions
below:[*****].
     [*****].
     [*****].
     1.2 Sprint and Clearwire further agree that if one or more of the SIG
Parties elects to [*****], it being understood and acknowledged that neither
Sprint nor Clearwire is waiving any arguments or position that it has previously
taken in its pricing discussions and in the dispute resolution process.
1.3. Definitions
Capitalized terms not otherwise defined herein have the respective meanings set
forth in the Agreement to which this Schedule 7.1 is attached (the “Agreement”).
In addition, for purposes of this Schedule 7.1, the following terms, as used
herein, have the following meanings:
“2011 Monthly TOP Eligible True Up” has the meaning defined in Section 2.2.4 of
this Schedule 7.1.
“2011 Monthly TOP Exclusions True Up” has the meaning defined in Section 2.2.4
of this Schedule 7.1.
“2011 Monthly True Up” has the meaning defined in Section 2.2.4 of this
Schedule 7.1.
“2011 Prepayment Installment Amount” has the meaning defined in Section 2.1 of
this Schedule 7.1.
“2011 Take-or-Pay” has the meaning defined in Section 2.2.2 of this
Schedule 7.1.
“2011 TOP Eligible Balance” has the meaning defined in Section 2.2.4 of this
Schedule 7.1.
“2011 TOP Eligible Usage” has the meaning defined in Section 2.1 of this
Schedule 7.1.
“2011 TOP Exclusions” has the meaning defined in Section 2.2.3 of this
Schedule 7.1.
“2011 TOP Installment Amount” has the meaning defined in Section 2.2.2 of this
Schedule 7.1.
“2011/2012 Device Minimum Fee” has the meaning defined in Section 3.2.3 of this
Schedule 7.1.
“2012 Monthly TOP Eligible True Up” has the meaning defined in Section 2.2.7 of
this Schedule 7.1.
“2012 Monthly TOP Exclusions True Up” has the meaning defined in Section 2.2.7
of this Schedule 7.1.
“2012 Monthly True Up” has the meaning defined in Section 2.2.7 of this
Schedule 7.1.
“2012 Prepayment Installment Amount” has the meaning defined in Section 2.1 of
this Schedule 7.1.
“2012 Take-or-Pay” has the meaning defined in Section 2.2.5 of this
Schedule 7.1.
“2012 TOP Eligible Balance” has the meaning defined in Section 2.2.7 of this
Schedule 7.1.
“2012 TOP Eligible Usage” has the meaning defined in Section 2.1 of this
Schedule 7.1.
“2012 TOP Exclusions” has the meaning defined in Section 2.2.6 of this
Schedule 7.1.
“2012 TOP Installment Amount” has the meaning defined in Section 2.2.2 of this
Schedule 7.1.
Confidential Information — Subject to Nondisclosure Obligations

15



--------------------------------------------------------------------------------



 



“2013-Plus Device Minimum Fee” has the meaning defined in Section 3.2.4 of this
Schedule 7.1.
“CNS Agreement” means the Amended and Restated Enhanced In-Building Coverage
Deployment Agreement between the Sprint and Clearwire, as amended.
“December 23, 2009 Dual-Mode Settlement Letter Agreement” means the letter
agreement, signed by Sprint Spectrum L.P. (“Sprint”) on December 23, 2009 and by
Clearwire Communications LLC (“Clearwire”) on December 23, 2009 regarding the
dual-mode settlement.
“Device Minimum Fee” has the meaning defined in Section 3.2 of Schedule 7.1.
“Effective MB Usage Amount” has the meaning defined in Section 3.2.2 of this
Schedule 7.1.
“Eligible Devices” has the meaning defined in Section 3.2.2 of this
Schedule 7.1.
“Existing Customer” means any Person (including, for the avoidance of doubt,
Founding Partners and Other Resellers) purchasing from Clearwire Wireless
Broadband Service, including any prepaid service, including any end user
customer of Clearwire’s retail operations, who is not an Affiliate of Sprint.
“Existing Customer Change of Control” means, with respect to any Existing
Customer, any of the following events:
(i) the sale to Sprint of more than a majority of the consolidated assets of
that Existing Customer and its subsidiaries; or
(ii) any merger, consolidation, share exchange, recapitalization, sale,
issuance, disposition, transfer of capital stock or other transaction, in each
case in which Sprint acquires beneficial ownership of more than a majority of
either:
(A) the then-outstanding shares of that Existing Customer’s common stock or
equivalent securities (determined on an as-converted basis); or
(B) the combined voting power of the then-outstanding voting securities of that
Existing Customer entitled to vote generally in the election of directors.
“Failure Percentage” has the meaning defined in Section 2.2.8 of this
Schedule 7.1.
“GB” means gigabyte, and 1 GB equals 1,024 MB.
“In-Building Solution” has the meaning defined in the CNS Agreement.
“Market Loss Percentage” has the meaning defined in Section 2.2.8 of this
Schedule 7.1.
“Mature Market” has the meaning defined in Section 2.2.8 of this Schedule 7.1.
“MB” means megabyte.
“M2M Device” means a machine-to-machine Device that in its normal, typical
and/or customary mode operates autonomously, without regular active operator
intervention.
“Monthly 2011 TOP Eligible Balance” has the meaning defined in Section 2.2.4 of
this Schedule 7.1.
“Monthly 2011 TOP Eligible Price” has the meaning defined in Section 2.2.4 of
this Schedule 7.1.
“Monthly 2011 TOP Exclusions Price” has the meaning defined in Section 2.2.4 of
this Schedule 7.1.
“Monthly 2011 TOP Services Overage” has the meaning defined in Section 2.2.4 of
this Schedule 7.1.
“Monthly 2011 Total Services Price” has the meaning defined in Section 2.2.4 of
this Schedule 7.1.
“Monthly 2012 TOP Eligible Balance” has the meaning defined in Section 2.2.7 of
this Schedule 7.1.
“Monthly 2012 TOP Eligible Price” has the meaning defined in Section 2.2.7 of
this Schedule 7.1.
Confidential Information — Subject to Nondisclosure Obligations

16



--------------------------------------------------------------------------------



 



“Monthly 2012 TOP Exclusions Price” has the meaning defined in Section 2.2.7 of
this Schedule 7.1.
“Monthly 2012 TOP Services Overage” has the meaning defined in Section 2.2.7 of
this Schedule 7.1.
“Monthly 2012 Total Services Price” has the meaning defined in Section 2.2.7 of
this Schedule 7.1.
“Monthly Effective MB Rate” has the meaning defined in Section 3.2.1 of this
Schedule 7.1.
“MRC” has the meaning defined in Section 3.2.5 of this Schedule 7.1.
“Network Failure” has the meaning defined in Section 2.2.8 of this Schedule 7.1.
“Non-WLAN Solutions Fee” has the meaning defined in the CNS Agreement.
“Premium Uplink Retail Device” has the meaning defined in Section 3.3.2 of this
Schedule 7.1.
“Premium Uplink Retail Price Plan” has the meaning defined in Section 3.3.2 of
this Schedule 7.1.
“Premium Uplink Wholesale Device” has the meaning defined in Section 3.3.2 of
this Schedule 7.1.
“Premium Uplink Wholesale Price Plan” has the meaning defined in Section 3.3.2
of this Schedule 7.1.
“Pre-Paid” has the meaning defined in Section 3.3.1 of this Schedule 7.1.
“Pre-Paid Single-Mode Retail Device” has the meaning defined in Section 3.3.1 of
this Schedule 7.1.
“Pre-Paid Single-Mode Retail Price Plan” has the meaning defined in
Section 3.3.1 of this Schedule 7.1.
“Pre-Paid Single-Mode Wholesale Device” has the meaning defined in Section 3.3.1
of this Schedule 7.1.
“Pre-Paid Single-Mode Wholesale Price Plan” has the meaning defined in
Section 3.3.1 of this Schedule 7.1.
“Prepayment Installment Amount” has the meaning defined in Section 2.1 of this
Schedule 7.1.
“Pricing Change” has the meaning defined in Section 1.1 of this Schedule 7.1.
“Pricing Change Election Right” has the meaning defined in Section 1.1 of this
Schedule 7.1.
“Pricing Change Exception” has the meaning defined in Section 1.1 of this
Schedule 7.1.
“Pricing Change Trigger” has the meaning defined in Section 1.1 of this
Schedule 7.1.
“Promotional Service” means a Wireless Broadband Service offered under one of
the Promotional Service Price Plans listed in Section 3.3 of this Schedule 7.1.
“Retail Minus Pricing” has the meaning defined in Section 1.1 of this
Schedule 7.1.
“Session Based Device” means a Device on which Wireless Broadband Service
utilized by an End User is paid for on a per transaction or time based manner
which is one week or less that is not tied to a recurring subscription (e.g.
day-pass, week-pass, per picture, per e-reader book download, etc).
“Single-Mode Fixed Transition Device” has the meaning defined in Section 3.3.3
of this Schedule 7.1.
“Single-Mode Fixed Transition Price Plan” has the meaning defined in
Section 3.3.3 of this Schedule 7.1.
“Single-Mode Mobile Transition Device” has the meaning defined in Section 3.3.3
of this Schedule 7.1.
“Single-Mode Mobile Transition Price Plan” has the meaning defined in
Section 3.3.3 of this Schedule 7.1.
Confidential Information — Subject to Nondisclosure Obligations

17



--------------------------------------------------------------------------------



 



“Termination Effective Date” has the meaning defined in Section 2.2.8 of this
Schedule 7.1.
“Usage Based Pricing” has the meaning defined in Section 1.1 of this
Schedule 7.1.
“Wireless Broadband Services Prepayment” has the meaning defined in Section 2.1
of this Schedule 7.1.
“WLAN Solutions” has the meaning defined in the CNS Agreement.
“WLAN Solutions Fee” has the meaning defined in the CNS Agreement.
2. PREPAYMENT AND TAKE-OR-PAYS
     2.1 Prepayment for Wireless Broadband Services
Subject to Sections 2.2.4, 2.2.7 and 2.2.8(b) below, Sprint will pay to
Clearwire quarterly prepayments for Wireless Broadband Services (each a
“Prepayment Installment Amount”) in the amounts listed in the Prepayment
Installment Amount column on the Prepayment Installment Due Date column as set
forth in the Prepayment for Wireless Broadband Services Table below, and the
total of all Prepayment Installment Amounts will be referred to as the “Wireless
Broadband Services Prepayment”, each Prepayment Installment Amount that is due
in calendar year 2011 will be referred to as a “2011 Prepayment Installment
Amount”, and each Prepayment Installment Amount that is due in calendar year
2012 will be referred to as a “2012 Prepayment Installment Amount”.
[*****]
Except as expressly set forth in Section 3.3 of this Schedule 7.1, and subject
to Sections 2.2.4, 2.2.7 and 2.2.8(b) below, all amounts owed by Sprint for
usage in calendar year 2011 for all Wireless Broadband Services (including all
Services) provided to Sprint under this Agreement (as may be amended), including
all Wireless Broadband Services provided under Schedule 7.1 Section 3 and all
Wireless Broadband Services provided under Schedule 7.1 Section 4, and
Schedule 7.2 if Sprint elects the Pricing Change, and all amounts owed by Sprint
for the monthly recurring charges for the WLAN Solutions Fees and the Non-WLAN
Solutions Fees under the CNS Agreement will first apply the 2011 Take-or-Pay
(“2011 TOP Eligible Usage”), and if the 2011 Take-or-Pay has been met, will be
credited against the Wireless Broadband Services Prepayment unless and until it
is exhausted.
Except as expressly set forth in Section 3.3 of this Schedule 7.1, and subject
to Sections 2.2.4, 2.2.7 and 2.2.8(b) below, all amounts owed by Sprint for
usage in calendar year 2012 for all Wireless Broadband Services (including all
Services) provided to Sprint under this Agreement (as may be amended), including
all Wireless Broadband Services provided under Schedule 7.1 Section 3 and all
Wireless Broadband Services provided under Schedule 7.1 Section 4 and
Schedule 7.2 if Sprint elects the Pricing Change, and all amounts owed by Sprint
for the monthly recurring charges for the WLAN Solutions Fees and the Non-WLAN
Solutions Fees under the CNS Agreement will first apply to 2012 Take-or-Pay
(“2012 TOP Eligible Usage”), and if the 2012 Take-or-Pay has been met, will be
credited against the Wireless Broadband Services Prepayment unless and until it
is exhausted.
Subject to Sections 2.2.4, 2.2.7 and 2.2.8(b) below, all amounts owed by Sprint
(i) in calendar years 2011 and beyond for Wireless Broadband Services that is
not considered 2011 TOP Eligible Usage or 2012 TOP Eligible Usage will be
credited against the Wireless Broadband Services Prepayment unless and until it
is exhausted, and (ii) in calendar years 2013 and beyond for all Wireless
Broadband Services (including all Services) provided to Sprint under this
Agreement (as may be amended), including all Wireless Broadband Services
provided under Schedule 7.1 Section 3 and all Wireless Broadband Services
provided under Schedule 7.1 Section 4 and Schedule 7.2 if Sprint elects the
Pricing Change, and all amounts owed by Sprint for the monthly recurring charges
for the WLAN Solutions Fees and the Non-WLAN Solutions Fees will be credited
against the Wireless Broadband Services Prepayment unless and until it is
exhausted.
Any Wireless Broadband Services Prepayment account balance will not expire nor
be subject to forfeiture, and upon the expiration or termination of this
Agreement for any reason, Clearwire will promptly
Confidential Information — Subject to Nondisclosure Obligations

18



--------------------------------------------------------------------------------



 



(but no later than 30 days) return any remaining Wireless Broadband Services
Prepayment to Sprint. If the Wireless Broadband Services Prepayment is exhausted
during the Term, then Sprint will pay for Wireless Broadband Services pursuant
to Section 7.4 of this Agreement.
     2.2. Take-or-Pay Commitment
          2.2.1 In addition to the Wireless Broadband Services Prepayment
described in Section 2.1, and not in lieu thereof, Sprint agrees to a
take-or-pay commitment as further described in this Section 2.2 of Schedule 7.1.
          2.2.2 [*****].
          2.2.3. [*****].
          2.2.4. 2011 Monthly True Ups. Immediately following the end of each
calendar month in calendar year 2011, Clearwire will calculate the total price
for all Wireless Broadband Services used by Sprint (including Permitted
Wholesalers) during the just ended calendar month under this Agreement,
including all 2011 TOP Eligible Usage (for each applicable calendar month, the
“Monthly 2011 Total Services Price”) and the total price for the 2011 TOP
Exclusions used by Sprint (including Permitted Wholesalers) during the just
ended calendar month under this Agreement (for each applicable calendar month,
the “Monthly 2011 TOP Exclusions Price”). Clearwire will then subtract the
applicable Monthly 2011 TOP Exclusions Price from the applicable Monthly 2011
Total Services Price, the difference for such calendar month is the “Monthly
2011 TOP Eligible Price”).
          (a) If the applicable Monthly 2011 TOP Eligible Price is greater than
the most recent 2011 TOP Installment Amount paid by Sprint (for each applicable
calendar month, the “Monthly 2011 TOP Services Overage”), then Clearwire will
first credit any such Monthly 2011 TOP Services Overage against any existing
2011 TOP Eligible Balance (as defined in 2.2.4(b) below) and if such Monthly
2011 TOP Services Overage exceeds any existing 2011 TOP Eligible Balance, then
Clearwire will invoice Sprint for the amount of the Monthly 2011 TOP Services
Overage that exceeds any existing 2011 TOP Eligible Balance. In addition,
Clearwire will credit the applicable Monthly 2011 TOP Exclusions Price to the
then current balance of the Wireless Broadband Services Prepayment, unless and
until exhausted. If the then current balance of the Wireless Broadband Services
Prepayment is exhausted, or becomes exhausted as a result of applying the
applicable Monthly 2011 TOP Exclusions Price, then Clearwire will invoice Sprint
for the amount of the Monthly 2011 TOP Exclusions Price that is not credited to
the Wireless Broadband Services Prepayment (due to its exhaustion). Any such
invoiced amounts for the Monthly 2011 TOP Services Overage and/or the Monthly
2011 TOP Exclusions Price for the applicable calendar month is the “2011 Monthly
True Up”. Any amounts paid by Sprint in such 2011 Monthly True Up for Monthly
2011 TOP Exclusions Price usage (if any), will be handled like a 2011 Monthly
TOP Exclusions True Up as provided in the last sentence of 2.2.4(b) below. The
following will occur for all amounts paid by Sprint in such 2011 Monthly True Up
for Monthly 2011 TOP Eligible Price usage (any such paid amounts for the
applicable calendar month, the “2011 Monthly TOP Eligible True Up”):
               (i) for the true up for each calendar month during the second
calendar quarter of 2011 (4/1/11 through 6/30/11) the July 31, 2011 TOP
Installment Amount (as may be reduced as provided in this paragraph) will be
reduced by the applicable 2011 Monthly TOP Eligible True Up, and if the 2011
Monthly TOP Eligible True Up exceeds the July 31, 2011 TOP Installment Amount
then it would reduce the July 31, 2011 TOP Installment Amount to Zero Dollars
($0.00), and reduce the October 31, 2011 TOP Installment Amount (as may be
reduced as provided in this paragraph) by the excess. If such 2011 Monthly TOP
Eligible True Up exceeds both the July 31, 2011 TOP Installment Amount and the
October 31, 2011 TOP Installment Amount then both the July 31, 2011 TOP
Installment Amount and the October 31, 2011 TOP Installment Amount will be
reduced to Zero Dollars ($0.00) and Sprint will have no further obligation to
pay the 2011 Take-or-Pay, and the Prepayment Installment Amounts (as may be
reduced as provided in this paragraph) will be reduced by such 2011 Monthly TOP
Eligible True Up that exceeds the July 31, 2011 TOP Installment Amount and the
October 31, 2011 TOP Installment Amount, beginning with the July 31, 2011
Prepayment Installment Amount, and continuing to each subsequent
Confidential Information — Subject to Nondisclosure Obligations

19



--------------------------------------------------------------------------------



 



2011 Prepayment Installment Amount and then to each subsequent 2012 Prepayment
Installment Amount until the full amount of such 2011 Monthly TOP Eligible True
Up that exceeds the July 31, 2011 TOP Installment Amount and the October 31,
2011 TOP Installment Amount has been applied to reduce the remaining Prepayment
Installment Amounts, and if such amount exceeds all of the remaining Prepayment
Installment Amounts, then the remaining Prepayment Installment Amounts will all
be reduced to Zero Dollars ($0.00) and Sprint will have no further obligation to
pay the remaining Prepayment Installment Amounts;
               (ii) for the true up for each calendar month during the third
calendar quarter of 2011 (7/1/11 through 9/30/11) the October 31, 2011 TOP
Installment Amount (as may be reduced as provided in this paragraph and/or as
may be reduced by (i) above) will be reduced by the applicable 2011 Monthly TOP
Eligible Amount. If such 2011 Monthly TOP Eligible True Up exceeds the
October 31, 2011 TOP Installment Amount then the October 31, 2011 TOP
Installment Amount will be reduced to Zero Dollars ($0.00) and Sprint will have
no further obligation to pay the 2011 Take-or-Pay and the Prepayment Installment
Amounts (as may be reduced as provided in this paragraph and/or as may be
reduced by (i) above) will be reduced by such 2011 Monthly TOP Eligible True Up
that exceeds the October 31, 2011 TOP Installment Amount, beginning with the
October 31, 2011 Prepayment Installment Amount, and continuing to each
subsequent 2012 Prepayment Installment Amount until the full amount of such 2011
Monthly TOP Eligible True Up that exceeds the October 31, 2011 TOP Installment
has been applied to reduce the remaining Prepayment Installment Amounts, and if
such amount exceeds all of the remaining Prepayment Installment Amounts, then
the remaining Prepayment Installment Amounts will all be reduced to Zero Dollars
($0.00) and Sprint will have no further obligation to pay the remaining
Prepayment Installment Amounts; and
               (iii) for the true up for each calendar month during the fourth
calendar quarter of 2011 (10/1/11 through 12/31/11) there would be no further
impact to the 2011 Take-or-Pay, but the 2012 Prepayment Installment Amounts (as
may be reduced as provided in this paragraph and/or as may be reduced by (i) and
(ii) above) will be reduced by the applicable 2011 Monthly TOP Eligible True Up,
beginning with the January 31, 2012 Prepayment Installment Amount, and
continuing to each subsequent 2012 Prepayment Installment Amount until the full
amount of such 2011 Monthly TOP Eligible True Up has been applied to reduce the
remaining Prepayment Installment Amounts, and if such 2011 Monthly TOP Eligible
True Up exceeds all of the remaining Prepayment Installment Amounts, then the
remaining Prepayment Installment Amounts will be reduced to Zero Dollars ($0.00)
and Sprint will have no further obligation to pay the remaining Prepayment
Installment Amounts.
          (b) If the applicable Monthly 2011 TOP Eligible Price is less than or
equal to the most recent 2011 TOP Installment Amount paid by Sprint then the
Monthly 2011 TOP Eligible Price will be credited against the most recent 2011
TOP Installment Amount, and the remaining amount is a “Monthly 2011 TOP Eligible
Balance” and any Monthly 2011 TOP Eligible Balance will be added to any
remaining Monthly 2011 TOP Eligible Balances from previous calendar months to
create the “2011 TOP Eligible Balance”, then there will be no impact to any 2011
TOP Installment Amount, but Clearwire will credit the applicable Monthly 2011
TOP Exclusions Price to the then current balance of the Wireless Broadband
Services Prepayment, unless and until exhausted. If any Monthly 2011 TOP
Exclusions Price exceeds the then existing balance of the Wireless Broadband
Services Prepayment, then Clearwire will invoice Sprint for the amount of such
Monthly 2011 TOP Exclusions Price that is not credited to the Wireless Broadband
Services Prepayment (due to its exhaustion) (any such invoiced amounts for the
applicable calendar month, the “2011 Monthly TOP Exclusions True Up”), and
Sprint will pay any such 2011 Monthly TOP Exclusions True Up in accordance with
the first paragraph of Section 7.4 of the Agreement. Any amounts paid by Sprint
to Clearwire for 2011 Monthly TOP Exclusions True Up will reduce the Prepayment
Installment Amounts (as may be reduced as provided in this paragraph) by such
2011 Monthly TOP Exclusions True Up amounts, beginning with the 2011 Prepayment
Installment Amount that is immediately following such payment, and continuing to
each subsequent 2011 Prepayment Installment Amount and then to each subsequent
2012 Prepayment Installment Amount until the full amount of such 2011 Monthly
TOP Exclusions True Up has been applied to reduce the remaining Prepayment
Installment Amounts, and if such 2011 Monthly TOP Exclusions True Up exceeds all
of the remaining Prepayment Installment Amounts, then the remaining Prepayment
Installment Amounts will be reduced to Zero Dollars ($0.00) and Sprint will have
no further obligation to pay the remaining
Confidential Information — Subject to Nondisclosure Obligations

20



--------------------------------------------------------------------------------



 



Prepayment Installment Amounts. Any 2011 TOP Eligible Balance remaining after
application of all amounts due from Sprint to Clearwire for 2011 TOP Eligible
Usage shall be forfeited to Clearwire.
          2.2.5. [*****]
          2.2.6. [*****].
          2.2.7. 2012 Monthly True Ups. Immediately following the end of each
calendar month in calendar year 2012, Clearwire will calculate the total price
for all Wireless Broadband Services used by Sprint (including Permitted
Wholesalers) during the just ended calendar month under this Agreement,
including all 2012 TOP Eligible Usage (for each applicable calendar month, the
“Monthly 2012 Total Services Price”) and the total price for the 2012 TOP
Exclusions used by Sprint (including Permitted Wholesalers) during the just
ended calendar month under this Agreement (for each applicable calendar month,
the “Monthly 2012 TOP Exclusions Price”). Clearwire will then subtract the
applicable Monthly 2012 TOP Exclusions Price from the applicable Monthly 2012
Total Services Price, the difference for such calendar month is the “Monthly
2012 TOP Eligible Price”).
               (a) If the applicable Monthly 2012 TOP Eligible Price is greater
than the most recent 2012 TOP Installment Amount paid by Sprint (for each
applicable calendar month, the “Monthly 2012 TOP Services Overage”), then
Clearwire will first credit any such Monthly 2012 TOP Services Overage against
any existing 2012 TOP Eligible Balance (as defined in 2.2.7(b) below) and if
such Monthly 2012 TOP Services Overage exceeds any existing 2012 TOP Eligible
Balance, then Clearwire will invoice Sprint for the amount of the Monthly 2012
TOP Services Overage that exceeds any existing 2012 TOP Eligible Balance. In
addition, Clearwire will credit the applicable Monthly 2012 TOP Exclusions Price
to the then current balance of the Wireless Broadband Services Prepayment,
unless and until exhausted. If the then current balance of the Wireless
Broadband Services Prepayment is exhausted, or becomes exhausted as a result of
applying the applicable Monthly 2012 TOP Exclusions Price, then Clearwire will
invoice Sprint for the amount of the Monthly 2012 TOP Exclusions Price that is
not credited to the Wireless Broadband Services Prepayment (due to its
exhaustion). Any such invoiced amounts for the Monthly 2012 TOP Services Overage
and/or the Monthly 2012 TOP Exclusions Price for the applicable calendar month
is the “2012 Monthly True Up”. Any amounts paid by Sprint in such 2012 Monthly
True Up for Monthly 2012 TOP Exclusions Price usage (if any) will be handled
like a 2012 Monthly TOP Exclusions True Up as provided in the last sentence of
2.2.7(b) below. The following will occur for all amounts paid by Sprint in such
2012 Monthly True Up for Monthly 2012 TOP Eligible Price usage (any such paid
amounts for the applicable calendar month, the “2012 Monthly TOP Eligible True
Up”):
                    (i) for the true up for each calendar month during the first
calendar quarter of 2012 (1/1/12 through 3/31/12) the April 30, 1012 TOP
Installment Amount (as may be reduced as provided in this paragraph) will be
reduced by the applicable 2012 Monthly TOP Eligible True Up, and if the 2012
Monthly TOP Eligible True Up exceeds the April 30, 2012 TOP Installment Amount
then it would reduce the April 30 2012 TOP Installment Amount to Zero Dollars
($0,00), and reduce the July 31, 2012 TOP Installment Amount (as may be reduced
as provided in this paragraph) by the excess. If such 2012 Monthly TOP Eligible
True Up exceeds both the April 30, 2012 TOP Installment Amount and the July 31,
2012 TOP Installment Amount then both the April 30, 2012 TOP Installment Amount
and the July 31, 2012 TOP Installment Amount will be reduced to Zero Dollars
($0.00), and the October 31, 2012 TOP Installment Amount (as may be reduced as
provided in this paragraph) would be reduced by the excess. If such 2012 Monthly
TOP Eligible True Up exceeds each of the April 30, 2012 TOP Installment Amount,
the July 31, 2012 TOP Installment Amount and the October 31, 2012 TOP
Installment Amount, then each of the April 30, 2012 TOP Installment Amount, the
July 31, 2012 TOP Installment Amount, and the October 31, 2012 TOP Installment
will be reduced to Zero Dollars ($0.00) and Sprint will have no further
obligation to pay the 2012 Take-or-Pay and the 2012 Prepayment Installment
Amounts (as may be reduced as provided in this paragraph and/or as may have been
reduced by Section 2.2.4 above) will be reduced by such 2012 Monthly TOP
Eligible True Up that exceeds the April 30, 2012 TOP Installment Amount, the
July 31, 2012 TOP Installment Amount and the October 31, 2012 TOP Installment
Amount, beginning with the April 30, 2012 Prepayment Installment Amount, and
continuing to each subsequent 2012 Prepayment Installment Amount until the full
amount of such 2012 Monthly TOP Eligible True Up
Confidential Information — Subject to Nondisclosure Obligations

21



--------------------------------------------------------------------------------



 



that exceeds the April 30, 2012 TOP Installment Amount, the July 31, 2012 TOP
Installment Amount and the October 31, 2012 TOP Installment Amount has been
applied to reduce the remaining Prepayment Installment Amounts, and if such
amount exceeds all of the remaining Prepayment Installment Amounts, then the
remaining Prepayment Installment Amounts will all be reduced to Zero Dollars
($0.00) and Sprint will have no further obligation to pay the remaining
Prepayment Installment Amounts;
                    (ii) for the true up for each calendar month during the
second calendar quarter of 2012 (4/1/12 through 6/30/12) the July 31, 2012 TOP
Installment Amount (as may be reduced as provided in this paragraph and/or as
may be reduced by (i) above) will be reduced by the applicable 2012 Monthly TOP
Eligible True Up, and if the 2012 Monthly TOP Eligible True Up exceeds the
July 31, 2012 TOP Installment Amount then it would reduce the July 31, 2012 TOP
Installment Amount to Zero Dollars ($0.00), and reduce the October 31, 2012 TOP
Installment Amount (as may be reduced as provided in this paragraph and/or as
may be reduced by (i) above) by the excess. If such 2012 Monthly TOP Eligible
True Up exceeds both the July 31, 2012 TOP Installment Amount and the October
31, 2012 TOP Installment Amount then both the July 31, 2012 TOP Installment
Amount and the October 31, 2012 TOP Installment Amount will be reduced to Zero
Dollars ($0.00) and Sprint will have no further obligation to pay the 2012
Take-or-Pay, and the 2012 Prepayment Installment Amounts (as may be reduced as
provided in this paragraph and/or as may be reduced by 2.2.4 above and/or as may
be reduced by (i) above) will be reduced by such 2012 Monthly TOP Eligible True
Up that exceeds the July 31, 2012 TOP Installment Amount and the October 31,
2012 TOP Installment Amount, beginning with the July 31, 2012 Prepayment
Installment Amount, and continuing to each subsequent 2012 Prepayment
Installment Amount until the full amount of such 2012 Monthly TOP Eligible True
Up that exceeds the July 31, 2012 TOP Installment Amount and the October 31,
2012 TOP Installment Amount has been applied to reduce the remaining Prepayment
Installment Amounts, and if such amount exceeds all of the remaining Prepayment
Installment Amounts, then the remaining Prepayment Installment Amounts will be
reduced to Zero Dollars ($0.00) and Sprint will have no further obligation to
pay the remaining Prepayment Installment Amounts;
                    (iii) for the true up for each calendar month during the
third calendar quarter of 2012 (7/1/12 through 9/30/12) the October 31, 2012 TOP
Installment Amount (as may be reduced as provided in this paragraph and/or as
may be reduced by (i) and (ii) above) will be reduced by the applicable 2012
Monthly TOP Eligible Amount. If such 2012 Monthly TOP Eligible True Up exceeds
the October 31, 2012 TOP Installment Amount then the October 31, 2012 TOP
Installment Amount will be reduced to Zero Dollars ($0.00) and Sprint will have
no further obligation to pay the 2012 Take-or-Pay and the October 31, 2012
Prepayment Installment Amount (as may be reduced as provided in this paragraph
and/or as may be reduced by 2.2.4 above and/or as may be reduced by (i) and
(ii) above) will be reduced by such 2012 Monthly TOP Eligible True Up that
exceeds the October 31, 2012 TOP Installment Amount, and if such amount exceeds
all of the October 31, 2012 Prepayment Installment Amount, then the October 31,
2012 Prepayment Installment Amount will be reduced to Zero Dollars ($0.00) and
Sprint will have no further obligation to pay the 2012 Prepayment Installment;
and
                    (iv) there will be no true up for the fourth calendar
quarter of 2012 (10/1/12 through 12/31/12).
               (b) If the applicable Monthly 2012 TOP Eligible Price is less
than or equal to the most recent 2012 TOP Installment Amount paid by Sprint then
the Monthly 2012 TOP Eligible Price will be credited against the most recent
2012 TOP Installment Amount, and the remaining amount is a “Monthly 2012 TOP
Eligible Balance” and any Monthly 2012 TOP Eligible Balance will be added to any
remaining Monthly 2012 TOP Eligible Balances from previous calendar months to
create the “2012 TOP Eligible Balance”, then there will be no impact to any 2012
TOP Installment Amount, but Clearwire will credit the applicable Monthly 2012
TOP Exclusions Price to the then current balance of the Wireless Broadband
Services Prepayment, unless and until exhausted. If any Monthly 2012 TOP
Exclusions Price exceeds the then existing balance of the Wireless Broadband
Services Prepayment, then Clearwire will invoice Sprint for the amount of such
Monthly 2012 TOP Exclusions Price that is not credited to the Wireless Broadband
Services Prepayment (due to its exhaustion) (any such invoiced amounts for the
applicable calendar month, the “2012 Monthly TOP Exclusions True Up”), and
Sprint will pay any such 2012 Monthly TOP Exclusions True Up in accordance with
the first paragraph of Section 7.4 of the Agreement. Any amounts paid by Sprint
to Clearwire for 2012 Monthly TOP Exclusions True Up will
Confidential Information — Subject to Nondisclosure Obligations

22



--------------------------------------------------------------------------------



 



reduce the remaining Prepayment Installment Amounts by such 2012 Monthly TOP
Exclusions True Up amounts, beginning with the Prepayment Installment Amount
that is immediately following such payment, and continuing to each subsequent
Prepayment Installment Amount until the full amount of such 2012 Monthly TOP
Exclusions True Up has been applied to reduce the remaining Prepayment
Installment Amounts, and if such 2012 Monthly TOP Exclusions True Up exceeds all
of the remaining Prepayment Installment Amounts, then the remaining Prepayment
Installment Amounts will be reduced to Zero Dollars ($0.00) and Sprint will have
no further obligation to pay the remaining Prepayment Installment Amounts. Any
2012 TOP Eligible Balance remaining after application of all amounts due from
Sprint to Clearwire for 2012 TOP Eligible Usage shall be forfeited to Clearwire.
          2.2.8. Additional Reductions
               (a) [*****]
               (b) Sprint Termination. [*****].
               (c) Sale of Market. [*****].
          2.2.9 Exhaustion of Wireless Broadband Services Prepayment and
Take-or-Pays. For the avoidance of doubt, the Parties acknowledge and agree that
once the 2012 TOP Eligible Balance is exhausted (or if the 2011 TOP Eligible
Balance is exhausted prior to the end of 2011), and the Prepayment Balance is
exhausted, Clearwire will invoice Sprint for the Wireless Broadband Services
pursuant to 7.4.
3. USAGE BASED PRICING
     3.1. Volume Tiered Pricing Plan [*****]
          3.1.5. Any amounts owed by Sprint for Wireless Broadband Services
under this Section 3.1 for usage in calendar year 2011 will first apply to 2011
Take-or-Pay, and if the 2011 Take-or-Pay has been met, will be credited against
the Wireless Broadband Services Prepayment unless and until it is exhausted. Any
amounts owed by Sprint for Wireless Broadband Services under this Section 3.1
for usage in calendar year 2012 will first apply to 2012 Take-or-Pay, and if the
2012 Take-or-Pay has been met, will be credited against the Wireless Broadband
Services Prepayment unless and until it is exhausted. Any amounts owed by Sprint
for Wireless Broadband Services under this Section 3.1 for usage in calendar
years 2013 and beyond will be credited against the Wireless Broadband Services
Prepayment unless and until it is exhausted.
     3.2. Device Minimum Fee [*****]
     . 3.3. Promotional Service Price Plans. [*****].
          3.3.1 Pre-Paid Single-Mode Service [*****]
          3.3.2 Premium Uplink Service [*****]
          3.3.3 Single Mode Transition Plans [*****]
     3.4 Pricing for Non-Standard Network Services [*****]
Confidential Information — Subject to Nondisclosure Obligations

23



--------------------------------------------------------------------------------



 



     3.5. [*****]
4. RETAIL MINUS PRICING
     The objective of the following guidelines is twofold. First, the guidelines
are designed to determine the components of the retail pricing of Clearwire’s
Standard Network Service offerings that are attributable solely to IP access
(i.e., the attributes of the Wireless Broadband Service that consist of access,
speed, latency (e.g., QoS), throughput and other similar functionality that
cannot separately and independently be replicated by the SIG Parties). The
remaining components of pricing, including pricing associated with applications,
email, virus protection, music, content and other elements of the Wireless
Broadband Service offerings that can be separately replicated by the SIG
Parties, are intended to be separated and excluded for purposes of the pricing
determinations. Second, once the IP access components of Clearwire’s retail
pricing are determined, the intent is that the extracted pricing will form the
basis of, and be applied to determine, the pricing for the Standard Network
Services and Non-Standard Network Services offered to each SIG Party. These
guidelines will be construed in accordance with these objectives.
Definitions
     Capitalized terms not otherwise defined herein have the respective meanings
set forth in the 4G MVNO Agreement to which this Schedule 7.1 is attached (the
“Agreement”). In addition, for purposes of this Schedule 7.1, the following
terms, as used herein, have the following meanings:
Confidential Information — Subject to Nondisclosure Obligations

24



--------------------------------------------------------------------------------



 



     “Added Clearwire Retail Customer” means, with respect to any Standard
Network Service or Bundle, a Clearwire Retail Customer activating such Standard
Network Service or Bundle during the applicable Measurement Period, including,
for the avoidance of doubt, any existing Clearwire Retail Customer purchasing an
additional line of Standard Network Service or a new Standard Network Service.
     “Application Value” means, in connection with any Standard Network Service
or Bundle, the Direct Cost of any applications or content included in such
Standard Network Service or Bundle at (i) no additional cost to the applicable
Clearwire Retail Customer or (ii) at a price that is less than the applicable
Direct Costs, but in all cases excluding the value of any Excluded Applications.
     “Applicable Discount Percentage” means [*****].
     “Bundle” means a combination of more than one Standard Network Service
and/or other services available for purchase as a single offering, excluding
Volume Products; provided that the value of any third party service offering
offered by Clearwire in combination with Standard Network Service(s) (including
Sprint Wireless Service offered by Clearwire to its end users under the 3G MVNO
Agreement) shall be determined in the same manner as a Non-Standard Network
Service under this Schedule 7.1.
     “Direct Cost” means the identifiable direct costs incurred by Clearwire or
any of its Controlled Affiliates in providing the relevant applications, content
or equipment to any Clearwire Retail Customer who activates such Standard
Network Service or Bundle calculated on a per Clearwire Retail Customer per
month basis and reflecting an appropriate allocation of up-front license fees
and capital costs.
     “Equipment Value” means, in connection with any Standard Network Service or
Bundle, the Direct Cost of any equipment included in such Standard Network
Service or Bundle at (i) no additional cost to the applicable Clearwire Retail
Customer or (ii) at a price that is less than the applicable Direct Costs, in
each case, reduced by the amount paid by the Clearwire Retail Customer (with
such amount paid allocated over the average expected life of a Clearwire Retail
Customer).
     “Excluded Applications” means (i) IP addresses, (ii) a portal maintained by
Clearwire or any of its Controlled Affiliates (A) that is made available to
Clearwire Retail Customers, (B) the primary purpose of which is to direct
customers to Clearwire services and (C) the costs of which, when amortized
across the entire base of Customers, would be de minimis, and (iii) any other
application or content that is provided at no, or de minimis, additional cost to
Clearwire or any of its Controlled Affiliates.
     “Excluded Bundle” means any Bundle that includes a Fixed Standard Network
Service and is activated as of the end of the Measurement Period in which any of
the following first occurs:
     (i) the first date after the first anniversary of the Effective Date on
which 10% or more of the Devices intended for use in connection with a Mobile
Standard Service then activated on the Clearwire Network relate to a Bundle that
includes at least one Fixed Standard Network Service and at least one Mobile
Standard Network Service;
     (ii) (A) the acquisition by Sprint and/or any of its Controlled Affiliates
of all or substantially all of the consolidated assets of the Ultimate Parent of
Clearwire or (B) the consummation of any transaction or series of related
transactions following which (1) the Ultimate Parent of Clearwire ceases to have
any class of common stock listed on a national securities exchange and
(2) Sprint and/or any of its Controlled Affiliates beneficially own at least a
majority of either the then-outstanding shares of common stock or equivalent
securities (determined on an as-converted basis) of the Ultimate Parent of
Clearwire or the combined voting power of the then-outstanding voting securities
of the Ultimate Parent of Clearwire entitled to vote generally in the election
of directors; or
     (iii) the fifth anniversary of the Effective Date.
Confidential Information — Subject to Nondisclosure Obligations

25



--------------------------------------------------------------------------------



 



     “Fixed Standard Network Service” means a Standard Network Service that is
targeted for usage by Customers in a specific location or venue (e.g., office or
home) and not intended for usage from more than one location during one
continuous session. Fixed Standard Network Services include the services listed
under Fixed Access Plans in Schedule 2.2.2
     “MID” means a mobile internet device, other than a notebook computer, with
internet capability and web browser functionality and which has a diagonal
screen of less than seven inches. Notwithstanding the foregoing, the following
are specifically excluded from the definition of a MID: (a) any mobile internet
device, handset or smart-phone with the primary purpose of voice communication
and (b) any mobile internet device sold by or for Clearwire under a cell
phone-like model where Clearwire specifies, buys, and/or brands such device for
resale to consumers through its, or its partners’ distribution channels.
     “Measurement Period” means each calendar quarter; provided that the first
Measurement Period will commence on the Effective Date and continue through the
last day of the next full calendar quarter. For example: if the Effective Date
occurs on February 1, then the first Measurement Period will be February 1
through June 30.
     “Mobile Standard Network Service” means a Standard Network Service that is
not a Fixed Standard Network Service.
     “Volume Product” means a product available for retail purchase as a single
offering from Clearwire that consists of (i) more than one Device of the same
class (e.g., two or more Wireless Data Cards or two or more Handsets) but does
not include Devices of different classes (e.g., a Wireless Data Card and a
Handset offered together would not be a Volume Product), where (ii) each such
Device is activated on the same Mobile Standard Network Service (e.g., an
unlimited data plan for Wireless Data Card or an unlimited data plan for
Handsets) but does not include any Fixed Standard Network Services or Mobile
Standard Network Services of different types (e.g., two Wireless Data Cards, one
of which is activated on an unlimited data plan, and the other of which is
activated on a metered data plan would not be a Volume Product). For purposes of
this Schedule 7.1, (x) each Volume Product shall be deemed to be a standalone
Standard Network Service and shall not be deemed to be a Bundle, and (y)
(A) handsets, Wireless PDAs and “smart phones” shall be considered a separate
class of Device (e.g., an offering of a handset and a Wireless PDA activated on
the same Mobile Standard Network Service would be a Volume Product),
(B) personal media players shall be considered a separate class of Device (e.g.,
an offering of two personal media players activated on the same Mobile Standard
Network Service would be a Volume Product) and (C) embedded laptops, ultramobile
PCs, MIDs and Wireless Data Cards shall be considered a separate class of Device
(e.g., an offering of a laptop and a Wireless Data Card activated on the same
Mobile Standard Network Service would be a Volume Product). For example: (A) a
Clearwire product offering consisting of two Wireless Data Cards and an
ultramobile PC with unlimited data plans will be deemed a Volume Product and,
accordingly, a standalone Standard Network Service (and not as a Bundle) for
purposes of this Section 7.1, (B) a Clearwire product offering consisting of
three Wireless Data Cards, two of which have unlimited data plan and one of
which has a data plan that caps usage at 3GB per month will be considered a
Volume Product for the two Wireless Data Cards on the unlimited data plans, but
not for the Wireless Data Card on the 3GB per month plan, and, accordingly, the
two Wireless Data Cards will be considered a standalone Standard Network Service
(and not as a Bundle) and the third Wireless Data Card will be considered to be
a separate, standalone 3GB per month plan for purposes of this Section 7.1, and
(C) a Clearwire product offering consisting of two Wireless Data Cards and one
Handset will be considered a Volume Product for the two Wireless Data Cards if
such Wireless Data Cards are activated on the same Mobile Standard Network
Service, but the usage plan associated with the Handset will be considered to be
a separate, standalone service even if such Handset were activated on the same
Mobile Standard Network Service as the two Wireless Data Cards.
Confidential Information — Subject to Nondisclosure Obligations

26



--------------------------------------------------------------------------------



 



Services and Bundles
     For purposes of this Schedule 7.1, an offering will be deemed a distinct
Standard Network Service, Non-Standard Network Service or Bundle if it is
comprised of a combination of IP access and other features affecting the end
user’s experience (e.g., speed of data transmission or usage caps) that is
unique. In determining whether an offering is a distinct Standard Network
Service, Non-Standard Network Service or Bundle, features that do not affect the
end user’s experience (e.g., any contractual commitment to which the end user is
required to agree in connection with the activation of such Standard Network
Service, Non-Standard Network Service or Bundle) or bundled applications or
content (e.g., email accounts or anti-virus software) will be disregarded, and
all features that do affect the end user’s experience (e.g., speed of data
transmission or usage caps) will be considered. For example: if Clearwire offers
both (a) an unlimited use air card plan that requires a two year contract and
includes three email accounts and (b) an unlimited use air card plan that does
not require any contractual commitment and does not include any email accounts,
(a) and (b) will be deemed to be the same Standard Network Service for purposes
of calculating the Weighted Average Retail Price with respect to unlimited air
card plans. Conversely, if Clearwire offers both (i) an air card plan that caps
usage at 3GB per month that requires a two year contract and (ii) an air card
plan that caps usage at 1GB per month that requires a two year contract, each of
(i) and (ii) will be deemed to be different Standard Network Services for such
purposes.
Effective Periods of Prices
     The price to be paid by each SIG Party for each Standard Network Service,
Non-Standard Network Service and Bundle as determined in accordance with this
Schedule 7.1 with respect to each Measurement Period shall be effective during
the period (each, a “Price Period”) set forth in the following table:

      Measurement Periods Ending on:   Price Period:
March 31
  next June 1 — next August 31
 
  For example: if a Measurement Period ends on March 31, 2009, the corresponding
Price Period will be June 1, 2009-August 31, 2009.
 
   
June 30
  next September 1 — next November 30
 
  For example: if a Measurement Period ends on June 30, 2009, the corresponding
Price Period will be September 1, 2009-November 30, 2009.
 
   
September 30
  next December 1 — next February 28 or 29
 
  For example: if a Measurement Period ends on September 30, 2009, the
corresponding Price Period will be December 1, 2009-February 28, 2010.
 
   
December 31
  next March 1 — next May 31
 
  For example: if a Measurement Period ends on December 31, 2009, the
corresponding Price Period will be March 1, 2010-May 31, 2010.

Standard Network Services

  1.   The price to be paid by each SIG Party to Clearwire for each Standard
Network Service that such SIG Party sells to an End User in a Market will be
equal to (i) the Applicable Discount Percentage multiplied by the Weighted
Average Retail Price for such Standard Network Service in such Market during the
applicable Measurement Period reduced by (ii) the Weighted Average Aggregate
Equipment Value and the Weighted Average Aggregate Application Value.     2.  
[*****]

Confidential Information — Subject to Nondisclosure Obligations

27



--------------------------------------------------------------------------------



 



  3.   For purposes of calculating a Weighted Average Retail Price in accordance
with paragraph 2, each “Clearwire Retail Price Point” will be determined as
follows:

  a.   with respect to each Standard Network Service offered by Clearwire to
Clearwire Retail Customers on a standalone basis (with each Excluded Bundle
being considered a single Standard Network Service), the Clearwire Retail Price
Point for such Standard Network Service will be [*****];     b.   with respect
to each Standard Network Service offered by Clearwire in a Bundle (other than an
Excluded Bundle), the Clearwire Retail Price Point for each Standard Network
Service included in such Bundle will be [*****]; and     c.   for purposes of
each determination of each Clearwire Retail Price Point, the price at which a
Bundle is offered and the Standalone Price in accordance with paragraphs (a) and
(b) above, any promotional price offered by Clearwire for the applicable
Standard Network Service or Bundle shall be used for purposes of such
determination, except to the extent that [*****].

  4.   The “Weighted Average Aggregate Application Value” for each Standard
Network Service with respect to a Measurement Period and a Market will be the
result of the following series of calculations:[*****]

  5.   The “Weighted Average Aggregate Equipment Value” for each Standard
Network Service with respect to a Measurement Period and a Market will be the
result of the following series of calculations:[*****]

  6.   Notwithstanding anything in this Schedule 7.1 to the contrary, from and
until the completion of the first full Measurement Period after any Standard
Network Service is first commercially launched in any Market, the price to be
paid by each SIG Party to Clearwire for such Standard Network Service in such
Market will not be determined in accordance with paragraph 1 above, but rather
will be equal to the Forecasted Wholesale Price. The “Forecasted Wholesale
Price” means, with respect to any Standard Network Service in any Market, the
mutually agreed forecast by each SIG Party and Clearwire of the expected
wholesale price that such SIG Party would reasonably be expected to pay
Clearwire in accordance with paragraph 1 above in such Market for such Standard
Network Service in the first Price Period following the first full Measurement
Period after the commercial launch of such Standard Network Service in such
Market, which forecast shall be determined to the extent applicable based upon
historical data of Clearwire’s wholesale prices for such Standard Network
Service or substantially similar Standard Network Services in similarly-situated
Markets and the parameters of Clearwire’s retail offers for such Standard
Network Service in such Market.

Non-Standard Network Services
     The price to be paid by each SIG Party to Clearwire for each Non-Standard
Network Service that such SIG Party sells to an End User in a Market will be
equal to (i) the Applicable Discount Percentage multiplied by the Most Relevant
Comparable Retail Price for such Non-Standard Network Service in such Market
during the applicable Measurement Period reduced by (ii) (A) if such Most
Relevant Comparable Retail Price is determined in accordance with paragraph 1(a)
below, an appropriate weighted average aggregate Equipment Value and weighted
average aggregate Application Value which, in each case, shall be determined by
taking into account to the principles with respect to determining the Weighted
Average Aggregate Equipment Value and Weighted Average Aggregate Application
Value utilized in
Confidential Information — Subject to Nondisclosure Obligations

28



--------------------------------------------------------------------------------



 



accordance with this Schedule 7.1 and the curve plotted, and related
extrapolation or interpolation, utilized in determining such Most Relevant
Comparable Retail Price or (B) if such Most Relevant Comparable Retail Price is
determined in accordance with paragraph 1(b) below, an appropriate average of
the aggregate amount of the costs incurred by the relevant service providers
with respect to any applications, content or equipment (excluding any
applications that would be Excluded Applications if offered by Clearwire)
included in the substantially similar services that were plotted to form the
curve used to determine such Most Relevant Comparable Retail Price, with such
costs to be reasonably estimated taking into account reasonably available
information (including the comparable costs of the parties) and such average to
be determined taking into account the extrapolation or interpolation required in
order to determine such Most Relevant Comparable Retail Price based on such
curve; provided that if neither paragraph 1(a) nor 1(b) below is applicable, the
price to be paid by each SIG Party for such Non-Standard Network Service shall
be determined in accordance with paragraph 2 below.

  1.   The “Most Relevant Comparable Retail Price” for each Non-Standard Network
Service with respect to a Measurement Period and a Market will be determined as
follows:

  a.   [*****].

      An example of the calculations described in this paragraph 1 is attached
as Exhibit B to this Schedule 7.1.

  b.   [*****].

  2.   If neither paragraph (a) nor (b) above is applicable with respect to such
Non-Standard Network Service, then the Most Relevant Comparable Retail Price for
such Non-Standard Network Service with respect to such Measurement Period and
Market will be equal to [*****].     3.   In addition, for any Non-Standard
Network Service, the SIG Party that requested such Non-Standard Network Service
will reimburse Clearwire for the direct costs and expenses, if any, incurred by
Clearwire in developing such Non-Standard Network Service, including direct
costs and expenses associated with any new Network Enablers or modifications,
enhancements or updates to existing Network Enabler required to make such
Non-Standard Network Service available, but excluding (i) any de minimis costs
and expenses incurred in developing any Non-Standard Network Service that is a
Simple Non-Standard Network Service and (ii) any recurring costs that are
incurred following the development of such Non-Standard Network Service in
connection with the use of such Non-Standard Network Service that are by their
nature included in the Most Relevant Comparable Retail Price.     4.   If any
SIG Party elects (each, an “Electing Party”) at any time to offer a Non-Standard
Network Service for which another SIG Party (a “Requesting SIG Party”) has been
required to make a reimbursement payment to Clearwire in accordance with
paragraph 2 above (the amount of such payment, the “Reimbursement Amount”), each
Electing Party and the Requesting Party shall make such payments among
themselves as may be necessary so that, after giving effect to all such
payments, (a) the Reimbursement Amount (less the amount of such Reimbursement
Amount attributable to the period between the commercial launch of such
Non-Standard Network Services by the Requesting SIG Party and the measurement
date for such payments, determined on a straight line basis over a five-year
useful life) shall have been shared by all such Parties in equal portion,
provided that any portion of the Reimbursement Amount that is attributable to
Market-specific costs and expenses (e.g., costs and expenses associated with
adding necessary equipment to towers in a specific Market) shall be borne (in
equal portions) only by such Parties that may offer such Non-Standard Network
Service in such Market in accordance with this Agreement, and (b) [*****].    
5.   If, on the other hand, Clearwire elects at any time (x) to convert a
Non-Standard Network Service into a Standard Network Service or (y) to make
available any Non-Standard Network Service to any Other Reseller, in each case,
for which a Requesting SIG Party has made a reimbursement

Confidential Information — Subject to Nondisclosure Obligations

29



--------------------------------------------------------------------------------



 



      payment to Clearwire in accordance with paragraph 2 above, Clearwire shall
(i) reimburse such Requesting SIG Party and, if applicable, each Electing Party
for 100% of the portion of the Reimbursement Amount paid by each such Party
(after giving effect to all reimbursements among the Requesting SIG Party and
the Electing Parties contemplated by paragraph 3 and less the amount of such
Reimbursement Amount attributable to the period between the commercial launch of
such Non-Standard Network Services by the Requesting SIG Party and the
measurement date for such reimbursements, determined on a straight line basis
over a five-year useful life, allocated among each Requesting SIG Party and
Electing Party on a pro rata basis based on the amount of such Reimbursement
Amount paid by each such Party) and (ii) (A), [*****].         An example of the
calculations described in this paragraph 3 is attached as Exhibit C to this
Schedule 7.1.

Good Faith Negotiations
On the three-year anniversary of the Effective Date and each three-year
anniversary thereafter, if requested by any Party, the Parties will commence
good faith negotiations with regard to any changes to the pricing provisions
described in this Schedule 7.1, including changes with respect to the overall
pricing construct.
Confidential Information — Subject to Nondisclosure Obligations

30



--------------------------------------------------------------------------------



 



EXHIBIT A
[*****]
Confidential Information — Subject to Nondisclosure Obligations

31